                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


KERRY DAVID LYONS,

                      Plaintiff,

v.                                                           Case No: 6:18-cv-1907-Orl-41GJK

JOHN JENNINGS, MICHAEL
ORFINGER, KAREN FOXMAN,
STEPHANIE STARNES-LYONS,
RACHEL D. EBERT, MR. GALLANT,
ROBIN TBD and AMY TINGLEY,

                      Defendants.
                                             /

                                             ORDER

       THIS CAUSE is before the Court on Defendant Gallant’s Motion to Dismiss (Doc. 11) as

well as Defendants’ Foxman and Orfinger’s Motion to Dismiss (Doc. 14). United States Magistrate

Judge Gregory J. Kelly submitted a Report and Recommendation (Doc. 32), in which he

recommends granting the Motions in part and dismissing the Amended Complaint (Doc. 2) without

prejudice as a shotgun pleading and for failing to state a claim upon which relief can be granted.

       After a de novo review of the record, and noting that no objections were timely filed, this

Court agrees entirely with the analysis set forth in the Report and Recommendation.

       Accordingly, it is ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 32) is ADOPTED and CONFIRMED and

               made a part of this Order.

           2. The Motions to Dismiss (Doc. Nos. 11, 14) are GRANTED in part and DENIED

               in part.




                                            Page 1 of 2
           3. Plaintiff’s Amended Complaint (Doc. 2) is DISMISSED without prejudice as a

              shotgun pleading and for failing to state a claim upon which relief can be granted.

           4. On or before February 26, 2019, Plaintiff may file a Second Amended Complaint.

              Failure to do so may result in a dismissal with prejudice without further notice.

       DONE and ORDERED in Orlando, Florida on February 6, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Party




                                          Page 2 of 2
